Citation Nr: 0904436	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-39 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability. 

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right knee. 

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to April 
2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for degenerative joint disease of the 
right and left knees, assigning each a 10 percent evaluation 
effective from May 1, 2005, and denied service connection for 
bilateral hearing loss.  The veteran appealed that decision 
to BVA, and the case was referred to the Board for appellate 
review. 

A video conference hearing was held in July 2006, with the 
veteran sitting at the Columbia RO, and the undersigned 
Acting Veterans Law Judge (VLJ), sitting in Washington, DC.  
A transcript of the testimony is in the claims file.

In June 2008, the Board remanded the veteran's claims to 
provide him with an additional notice letter and to afford 
him new VA examinations.  The veteran was sent an additional 
notice letter in June 2008, and he was afforded new VA 
examinations in September 2008.  Therefore, the Board finds 
that its remand instructions have been substantially complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a left ear hearing loss 
disability.

3.  The veteran's current right ear hearing loss disability 
is not etiologically related to his active military service.  

4.  The veteran's degenerative joint disease of the right 
knee is not manifest by flexion limited to 30 degrees or 
extension limited to 15 degrees.

5.  The veteran's degenerative joint disease of the left knee 
is not manifest by flexion limited to 30 degrees or extension 
limited to 15 degrees.

6.  The veteran's degenerative joint disease of the right 
knee is manifest by an abnormal Lachman's test with anterior 
cruciate ligament tear and recurrent instability of 8 mm; 
overall, this is productive of slight recurrent subluxation 
or slight instability.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5010, 
5260, 5261 (2008).

4.  The criteria for an additional, separate 10 percent 
evaluation for recurrent subluxation or lateral instability 
of the veteran's right knee have been met, effective from 
September 10, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5257 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

With regard to the veteran's claim for entitlement to service 
connection for a bilateral hearing loss disability, the Board 
finds that the VCAA duty was satisfied by a letter sent to 
the veteran in February 2005.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Furthermore, the 
veteran was provided with the information necessary to 
establish an effective date or disability rating in a 
subsequent letter dated in June 2008.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

Turning to the veteran's claim for entitlement to an initial 
rating in excess of 10 percent for his service-connected 
degenerative joint disease of the right knee and degenerative 
joint disease of the left knee, in cases such as this where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the claim for 
service connection has been substantiated, and any defect in 
the notice regarding that claim was therefore not prejudicial 
to the claim.  See Dingess, 19 Vet. App. at 491.  In such 
cases, where the appellant then files an notice of 
disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed 
notice obligations arise, the requirements of which are set 
forth in sections 7105(d) and 5103A of the statute.  Id., see 
also Goodwin v. Peake, 22 Vet. App. 128, 137 (U.S. Vet. App. 
May 19, 2008); 38 U.S.C.A. § 5103(A), 7105(d).

As was noted above, prior to the initial adjudication of the 
veteran's claim for service connection in April 2005 in this 
case, the RO sent the veteran a letter, dated in November 
2005, which satisfied the duty to notify provisions except 
that it did not inform him how a disability rating and 
effective date would be assigned should service connection be 
granted.  The veteran was subsequently provided with notice 
of how VA determines disability ratings and effective dates 
in a June 2008 notice letter.  In any event, because the 
claim for service connection had been granted, any defect in 
the notice or timing of the notice about how a disability 
rating and effective date would be determined was harmless 
error as to that claim.  Dingess, 19 Vet. App. at 491; 
Goodwin, 22 Vet. App. at 137.  

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The veteran's service 
treatment records and private treatment records are on file.  
The veteran has at no time referred to records that he wanted 
VA to obtain or that he felt were relevant to the claim that 
VA has not obtained on his behalf.  Moreover, in addition to 
obtaining all relevant medical records, VA afforded the 
veteran VA examinations in February 2005 and September 2008 
to evaluate his claims.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


Claim for Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss disability, may also 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

An audiogram taken in conjunction with the veteran's April 
1985 service enlistment examination revealed the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
15
LEFT
0
0
20
15
20

As there were no pure tone thresholds of 26 dB or greater, 
the veteran's hearing was not disabling for VA purposes at 
the time of his entry into active duty.  See 38 C.F.R. § 
3.385

Subsequent in-service audiograms show fluctuations in the 
veteran's hearing acuity during service.  A September 1999 
audiological evaluation in revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
25
30
LEFT
5
10
10
30
40

While the findings with regard to the right ear are not 
considered disabling, the 40 dB pure tone threshold at 4000 
Hertz is considered disabling.  See 38 C.F.R. § 3.385.  A 
subsequent audiogram in September 2001 revealed pure tone 
thresholds in the left ear of 30 dB at 2000 Hertz; 40 dB at 
3000 Hertz; and 45 dB at 4000 Hertz.  Likewise, left ear pure 
tone threshold was 40 Hertz in September 2004 and October 
2004.  These findings are consistent with left ear hearing 
loss disability.  See 38 C.F.R. § 3.385
 
Similarly, a July 2002 audiogram revealed a 40 dB pure tone 
threshold in the right ear in July 2002.  These findings are 
consistent with right ear hearing loss disability.  See 38 
C.F.R. § 3.385 

Having determined that there is in-service evidence of 
hearing acuity in both ears consistent with a hearing loss 
disability under 38 C.F.R. § 3.385.  The Board must now look 
at whether there is evidence of a current disability.  

The Board notes that at the time of his February 2005 VA 
examination, the veteran did not meet the criteria for a 
bilateral hearing loss disability.  As part of the veteran's 
VA examination in February 2005, an authorized audiological 
evaluation pure tone thresholds, in decibels, was performed, 
and the results were as follows




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
25
LEFT
10
0
15
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
He did not have hearing acuity of 40 dB in either ear or more 
at any threshold or thresholds of 26 decibels or more at 
three of the frequencies in either ear.  Similarly, he did 
not have speech recognition of less than 94 percent.  Thus, 
the regulatory criteria of a hearing loss disability in 
either ear were not met at the time of the 2005 hearing 
examination.  

However, at his July 2006 hearing, the veteran contended that 
his bilateral hearing loss disability had worsened since the 
February 2005 VA examination.  Accordingly, the veteran was 
afforded a VA examination in September 2008.  At that 
examination, on the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
30
40
LEFT
10
10
25
30
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 94 percent in the left ear.  
The finding of a 40 dB auditory threshold at 4000 Hertz in 
the right ear is consistent with right ear hearing loss under 
38 C.F.R. § 3.385.  

However, the criteria for a current left ear hearing loss 
disability are not shown.  Although the VA examiner 
acknowledged that the veteran had mild senorineural hearing 
loss bilaterally, audiological testing of his left ear did 
not reveal a pure tone threshold of 40 dB or more at any 
frequency or pure tone thresholds of 26 or greater for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000.  Similarly, his speech recognition was not less than 94 
percent.  Thus, notwithstanding the audiologist's statements 
regarding the presence of a left ear hearing loss disability, 
the regulatory criteria of a left hearing loss disability 
were not met at the time of the 2008 hearing examination.  
See 38 C.F.R. § 3.385.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered).
Thus, while the veteran has a current right ear hearing loss 
disability, he does not have a current left ear hearing loss 
disability.  Service connection requires evidence that 
establishes that the veteran currently has the claimed 
disability.  See Degmetich v. Brown, 104 F. 3d. 1328, 1332 
(1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Without a current disability, the veteran's claim for service 
connection for a left ear hearing loss cannot be granted.

With respect to right ear hearing loss disability, the Board 
observes that the evidence does not establish that he has a 
chronic right ear hearing loss disability.  In this regard, 
the Board observes that while the criteria for a hearing loss 
disability were shown in July 2002 and September 2008, the 
minimal threshold requirements for a right ear hearing loss 
disability were met during in-service auditory examinations 
in September 2004 and October 2004.  Furthermore, the VA 
audiologist that conducted the September 2008 examination 
opined that the veteran's right ear hearing acuity was not 
aggravated by his military service.  The examiner cited the 
lack of a hearing loss disability at separation and the fact 
that noise exposure does not cause delayed onset hearing 
loss.  Thus, based on the foregoing, the Board concludes that 
service connection for right ear hearing loss disability is 
not warranted.  

In reaching this decision, the Board observes that the 
veteran's representative has asserted that the veteran is 
entitled to service connection as a result of being a combat 
veteran.  The Board notes that, for injuries or diseases 
alleged to have been incurred in combat, 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection. Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  
Specifically, VA regulations provide that, in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions, or hardships of service, even 
though there is no official record of such incurrence or 
aggravation. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service.  It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette, Gregory, supra. The provisions of 38 
C.F.R. § 1154(b) do not obviate the requirement that a 
veteran submit medical evidence of a causal relationship 
between his current condition and his military service.  Wade 
v. West, 11 Vet. App. 302 (1999).

In the present case, the evidence does not show that the 
veteran engaged in combat during service.  His DD214 reflects 
serves in Southwest Asia from September 1990 to April 1991 as 
a light vehicle mechanic.  While he was awarded the National 
Defense Service Medal, National Defense Service Medal, Global 
War on Terrorism Service Medal, Korean Defense Service Medal, 
and Southwest Asia Service Medal, no medals denoting combat 
were awarded. Such medals would include, for example, the 
Combat Infantryman Badge or the Purple Heart Medal.

The record is inadequate to confirm that the veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. § 
1154(b).  Serving in a combat zone is not the same as 
engaging in combat with the enemy.  See VAOPGCPREC 12-99 
(Oct. 1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Notwithstanding the foregoing, the reports of exposure to 
noise in service are consistent with the circumstances of his 
service as a vehicle mechanic.  However, the veteran, while 
entirely competent to report his symptoms both current and 
past, has presented no clinical evidence or medical opinion 
that would establish a link between his current right ear 
hearing loss disability and his in-service noise exposure as 
a mechanic.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
his contentions with regard to the etiology of any current 
hearing loss to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Additionally, the evidence does not support service 
connection for bilateral hearing loss by a presumptive basis 
because there is no competent medical evidence showing that 
the veteran had hearing loss that manifested itself to a 
degree of 10 percent or more within one year from the date of 
his separation from service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Therefore, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for either right ear or left ear hearing loss 
disability.  Because the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
provision does not apply.  38 U.S.C.A. § 5107(b).  As such, 
service connection for a bilateral hearing loss disability 
must be denied.  38 C.F.R. § 3.303.


Higher Initial Ratings 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994). VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  In VAOPGCPREC 
9-98, General Counsel also held that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  In addition, General Counsel 
considered a hypothetical situation in which a knee 
disability was evaluated under Diagnostic Code 5259 that was 
productive of pain, tenderness, friction, osteoarthritis 
established by X-rays, and a slight loss of motion.  For the 
purposes of the hypothetical, it was assumed that Diagnostic 
Code 5259 did not involve limitation of motion.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent X-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  The claimant's painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  In addition, the 
VA General Counsel has held that separate ratings may be 
assigned under DC 5260 and DC 5261 for disability of the same 
joint.  VAOPGCPREC 9-2004 (September 17, 2004).

The veteran's right and left knee disabilities are currently 
assigned 10 percent disability evaluations pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5010-5260.  With diseases, 
preference is to be given to the number assigned to the 
disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. § 
4.27 (2008).  The hyphenated diagnostic code in this case 
indicates that arthritis under Diagnostic Code 5010 is the 
service-connected disorder and that the limitation of motion 
is a residual condition.

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, 
which in turn, states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Codes 5260 (limitation 
of flexion of the leg) and 5261 (limitation of extension of 
the leg).  When there is arthritis with at least some 
limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, a noncompensable evaluation is 
contemplated for flexion limited to 60 degrees.  A 10 percent 
disability evaluation is assigned when flexion is limited to 
45 degrees.  A 20 percent disability evaluation is warranted 
when flexion is limited to 30 degrees.  A 30 percent 
disability evaluation is warranted when flexion is limited to 
15 degrees.

Under Diagnostic Code 5261, a noncompensable evaluation is 
contemplated for extension limited to 5 degrees.  A 10 
percent disability evaluation is assigned for extension 
limited to 10 degrees.  A 20 percent disability evaluation is 
assigned for extension limited to 15 degrees.  A 30 percent 
disability evaluation is warranted when extension is limited 
to 20 degrees. A 40 percent evaluation is warranted when 
extension is limited to 30 degrees, and a 50 percent 
evaluation is warranted when extension is limited to 45 
degrees. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 10 
percent under Diagnostic Code 5010 for his degenerative joint 
disease of his right and left knees.  

The veteran underwent VA examinations in September 2008 and 
February 2005.  At the September 2008 VA examination, the 
veteran stated that since his last examination, he 
experienced increasing pain, increasing instability and 
decreasing range of motion and mobility in both knees.  He 
reported constant severe pain of 7/10 in both knees with 
intermittent locking, instability and swelling.  The examiner 
noted that the veteran had two previous surgeries on the 
right and one on the left, but none since his last 
examination.  The veteran's right knee lacked 10 degrees to 
neutral and that the left knee was 0 degrees to neutral.  
Flexion of the right knee was 10 to 90 degrees with pain, and 
on the left was 0 to 110 degrees with pain.  However, his 
range of motion was not additionally limited following 
repetitive use.  Examination of the knees was stable with 
Lachman's abnormal on the right for posterior and anterior 
drawer with an 8 mm displacement.  Varus and valgus stressing 
was intact bilaterally.  There was palpable pain bilaterally, 
grade 2 crepitus, and the left knee was positive for medial 
meniscal derangement sign.  X-ray of the knees showed 
advanced arthritis on the right knee, significant worsening 
since his prior examination, and evidence of the anterior 
cruciate repair.  His left knee arthritis had also advanced 
since the last examination.  

At the February 2005 VA examination, the examiner also noted 
the veteran's surgical history.  The veteran reported taking 
Tylenol or Motrin for pain, which he described as a dull, 
aching pain with emphasis of stabbing pain, bilaterally, 
under the knee cap.  He complained of stiffness in his right 
knee only.  There was intermittent swelling, but no warmth.  
He denied any instability or locking sensation.  He was not 
able to kneel on his right knee and stated that he has flares 
of pain with changes in the season, once or twice a day.  On 
examination of the right knee, flexion measured approximately 
100 degrees with hyperextension to 10 degrees.  There was no 
evidence of instability or meniscal tears; however, there 
crepitus was noted.  Repetitive motion resulted in an 
additional 10 degrees of flexion lost.  His left knee showed 
flexion of 110 degrees and hyperextension to 10 degrees.  X 
rays showed surgical scars, loss of joint space medially and 
hypertrophic change.  There were unusual spurs at the 
anterior aspect of the femur and its patellofemoral joint.  
There was a well corticated bony fragment in the inferior 
pole of the patella, which could be an old avulsion of 
calcific tendonitis. The left knee demonstrated minimal 
degenerative changes at the patellofemoral joint. 

As shown above, the veteran does not meet the criteria for a 
20 percent disability evaluation in either knee based on 
limitation of flexion.  As shown above, the evidence does not 
show limitation of flexion of either knee to 45 degrees or 
less as contemplated by a compensable rating.  Similarly, the 
evidence does not show limitation of extension of the left 
knee to 10 degrees or more as contemplated by a compensable 
rating.  With respect to the right knee, the February 2005 
examination notes limitation of extension to 90 degrees after 
repetitive motion.  This is consistent with the current 10 
percent rating presently assigned.  A rating in excess of 10 
percent is not warranted as the evidence does not show 
limitation of extension of the right knee to 15 degree or 
more at any time during the appeal.  

As shown above, the evidence does not show that the veteran 
has compensable limitation of flexion and limitation of 
extension in either leg.  Thus, separate rating based on 
limitation of function under Diagnostic Codes 5260 and 5261 
are not warranted. 

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis, painful or removal 
of semilunar cartilage and impairment of the tibia and 
fibula, the Board finds that the criteria for a rating in 
excess of 10 percent for his left knee disability are simply 
not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256, 5258, 
5259 and 5262 (2008).  In this regard, the medical evidence 
of record does not show the veteran to have ankylosis, 
removal or painful locking of semilunar cartilage, or 
malunion of the tibia and fibula with a moderate knee or 
ankle disability.  In this regard, there is no medical 
evidence documenting any ankylosis, removal or painful 
locking of semilunar cartilage or malunion of the tibia and 
fibula.  Although the September 2008 VA examiner noted that 
the veteran had a positive medial derangement sign, he did 
not state that the veteran had dislocated cartilage with 
frequent episodes of painful locking or effusion into the 
joint.  Therefore, the Board finds that the veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Codes 5256, 5258, 5259 and 5262.

The Board does observe that the September 2008 VA examiner 
indicated that the veteran reported increased instability and 
pain in both knees, as well as decreased range of motion.  
The September 2008 VA examiner noted that the veteran's 
Lachman's test was abnormal on the right for posterior and 
anterior drawer with an 8 mm displacement.  He diagnosed the 
veteran with right anterior cruciate ligament tear with 
recurrent instability of 8 mm.  Therefore, the Board finds 
that the veteran is entitled to an additional separate 10 
percent disability evaluation pursuant to Diagnostic Code 
5257, for slight recurrent subluxation or lateral 
instability, effective from September 10, 2008, the day of 
the veteran's VA examination.  There is no competent evidence 
of right knee lateral instability of subluxation prior to the 
September 2008 examination.  In this regard, the Board notes 
that at the February 2005 VA examination, no instability was 
noted.  Furthermore, the Board finds the veteran's 
instability of the right knee to be slight rather than 
moderate because the September 2008 VA examiner found the 
veteran's knee to be stable with the exception of the 
abnormal Lachman's test. 

The Board has also considered whether an evaluation in excess 
of a combined 20 percent for the right knee and 10 percent 
for the left knee disability is warranted based on the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing 
the impact of functional loss, weakened movement, excess 
fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. 
at 206-07.  A review of the record, however, shows that there 
are no additional factors which would restrict motion to such 
an extent that the criteria for an increased rating would be 
justified.  Specifically, at the September 2008 VA 
examination, the examiner noted that although the veteran had 
complaints of pain, his range of motion was not additionally 
limited by repetitive use. Similarly, at the February 2005 VA 
examination, the examiner reported that repetitive motion 
resulted in 10 degrees of flexion loss, but this did not 
amount to the criteria for a 20 percent evaluation.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
degenerative joint disease of the right and left knees is so 
exceptional or unusual as to warrant the assignment of a 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service- connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the veteran has not contended that his service- 
connected knee disorders have caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, although the veteran noted that his service-
connected knee disabilities slowed him down at his job as a 
mechanic instructor, the evidence of record did not indicate, 
nor did the veteran contend, that he had marked interference 
with employment due solely to his service- connected knee 
disabilities.  Additionally, the Board finds that the rating 
criteria to evaluate knee disabilities reasonably describe 
the claimant's disability level and symptomatology and he has 
not argued to the contrary.  Therefore, the veteran's 
disability picture is contemplated by the rating schedule and 
no extraschedular referral is required.  38 C.F.R. § 
3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to an additional, separate 10 percent evaluation 
for recurrent subluxation or lateral instability of the right 
knee is granted, effective from September 10, 2008. 

Entitlement to an initial rating in excess of 10 percent for 
service-connected degenerative joint disease of the right 
knee is denied. 

Entitlement to an initial rating in excess of 10 percent for 
service-connected degenerative joint disease of the left knee 
is denied. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


